944 F.2d 903
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Floyd Lee SQUIRE, a/k/a Squeak, a/k/a Slim, Defendant-Appellant.
No. 90-5698.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1991.Decided Sept. 30, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   J. Calvitt Clarke, Jr., Senior District Judge.  (CR-90-4-N)
Larry W. Shelton, Goldblatt, Lipkin & Cohen, P.C., Norfolk, Va., for appellant.
Henry E. Hudson, United States Attorney, Harvey Lee Bryant, III, Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Floyd Lee Squire appeals the sentence given him by the district court for count one of the indictment, conspiracy in violation of 18 U.S.C. § 371.   Squire was sentenced to twenty-five months imprisonment for conspiracy regarding the theft of government property and bribery.   Squire contends that the district court misapplied the Sentencing Guidelines in regard to this count.*  Our review of the record, including transcripts from the trial and the sentencing hearing, and the district court's order discloses that this appeal is without merit.   The district court need only make a reasonable estimate of the amount of loss,  see United States v. Haddon, 927 F.2d 942 (7th Cir.1991);   United States v. Davis, 922 F.2d 1385 (9th Cir.1991), and that was done in this case.   Accordingly, we affirm on the reasoning of the district court.   United States v. Squire, CR-90-4-N (E.D.Va. Aug. 13, 1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Squire was also convicted of three other counts that did not implicate the Sentencing Guidelines.   He did not appeal these sentences